NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 09-3371


                        UNITED STATES OF AMERICA

                                        v.

                               LEROY JACKSON,
                                  a/k/a Skip

                                      Leroy Jackson,

                                                          Appellant


                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                        (D.C. Crim. No. 2-91-00570-014)
                  Honorable Eduardo C. Robreno, District Judge


                    Submitted under Third Circuit LAR 34.1(a)
                                 June 25, 2010

          BEFORE: SMITH, FISHER, and GREENBERG, Circuit Judges

                              (Filed: June 30, 2010)


                            OPINION OF THE COURT


GREENBERG, Circuit Judge.

     This matter comes on before the Court on appellant Leroy Jackson’s appeal from
an order denying his motion for a sentence modification pursuant to 18 U.S.C. § 3582(c).

The District Court entered its order on July 29, 2009, in accordance with its memorandum

opinion of that date in United States v. Jackson, Crim. No. 2-91-00570-014, 2009 WL

2256694 (E.D. Pa. July 29, 2009).

       This case originated almost two decades ago when a grand jury indicted Jackson

and certain other defendants and a jury subsequently convicted them in a drug conspiracy

case involving their participation in the activities of an organization called the Junior

Black Mafia. Following Jackson’s conviction, the District Court calculated his total

sentencing guidelines offense level at 42 which, when combined with his criminal history

category of IV, yielded a guidelines range of 360 months to life imprisonment. The

District Court sentenced Jackson to 360 months imprisonment and he then appealed. We,

however, affirmed in an opinion on the defendants’ consolidated appeal in United States

v. Price, 13 F.3d 711 (3d Cir. 1994), in which, in addition to discussing all of their

proffered bases for reversal, we included a particularized discussion of their sentences

including that of Jackson. Id. at 733-34.

       Following our affirmance of Jackson’s conviction and sentence, the Sentencing

Commission on November 1, 1994, adopted Amendment 505 to the sentencing guidelines

which deleted base offense levels 40 and 42 and replaced them with level 38. As Jackson

acknowledges, however, notwithstanding the amendment his sentencing guidelines range

was not “reduced” as it remained at 360 months to life imprisonment. Nevertheless, he



                                              2
sought a reduction in his sentence but the District Court denied his application in an order

dated December 23, 1996, in which, among other reasons, the Court explained that a

reduction was not warranted because “the applicable sentencing range is identical [i.e.

360 months to life imprisonment] regardless of the application of Amendment 505.”

App. at 87.

       Thereafter on November 1, 2007, the Sentencing Commission adopted

Amendment 706 to the sentencing guidelines reducing the disparities in sentencing

attributable to the different types of cocaine involved in the offenses. By reason of that

amendment Jackson moved for a reduction of his sentence pursuant to 18 U.S.C. §

3582(c)(2) which permits a court to reduce a sentence if the “sentencing range” on which

the sentence was based “has subsequently been lowered by the Sentencing Commission.”

Jackson’s motion also included another request for a reduction under Amendment 505.

The District Court denied his motion on the merits because Jackson’s guideline range as

originally determined remained unchanged as before and after both amendments the range

was 360 months to life imprisonment. The Court also denied the motion to the extent that

Jackson based it on Amendment 505 because the law of the case doctrine predicated on

the Court’s denial of Jackson’s earlier reduction motion seeking a reduction in his

sentence under Amendment 505 procedurally barred the motion. The Court then entered

the order of July 29, 2009, and this appeal followed. The District Court had jurisdiction

under 18 U.S.C. §§ 3231 and 3582(c)(2) and we have jurisdiction under 28 U.S.C. §



                                             3
1291. We are exercising plenary review on this appeal.

       We will affirm the order of the District Court for the reasons it stated, though we

observe that even if we omitted its law of the case analysis our result would be the same.

In Jackson’s brief he acknowledges that “[w]hile it is true that [his] guidelines range

would not be reduced (that is it remains at 360-life) under either amendment, the

applicable range was nevertheless ‘lowered’ in each case by being moved down the

sentencing grid to a lower offense level.” Appellant’s br. at 11 (emphasis and internal

quotation marks in original). We recognize that Jackson has advanced an intricate

argument to support his contention even though the amendments obviously did not

change his sentencing range. Nevertheless, our opinion in United States v. Mateo, 560

F.3d 152, 155 (3d Cir. 2009), plainly requires that we reject his argument for in Mateo we

explained that, as used in section 3582(c)(2), “[t]he term ‘sentencing range’ clearly

contemplates the end result of the overall guideline calculus, not the series of tentative

results reached at various interim steps in the performance of that calculus.” (quoting

United States v. Caraballo, 552 F.3d 6, 10 (1st Cir. 2008)). As we have made clear, and

as even Jackson acknowledges, nothing in the amendments resulted in any change in

Jackson’s guidelines range. Thus, our quotation from Mateo describes the situation here.

       Finally, Jackson suggests in his brief that if the Supreme Court on the appeal then

pending before it from our decision in United States v. Dillon, 572 F.3d 146 (3d Cir.

2009), reverses we will be required to remand this case. The Supreme Court since has



                                              4
decided Dillon and has affirmed our judgment. Dillon v. United States, No. 09-6338,

2010 WL 2400109 (U.S. June 17, 2010). In any event, we are satisfied that the Supreme

Court opinion in Dillon does not affect the result here.

       For the foregoing reasons, the order of July 29, 2009, will be affirmed.




                                             5